DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 04/19/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claims 15 and 21 are amended to add, " based on the determining that the first uplink grant is for the new transmission, and based on the determining that the first uplink grant is the dynamic uplink grant with the first RNTI, performing uplink transmission according to the received first uplink grant for the HARQ process”, the scope of which has been changed by the newly amended features. 
In addition, it is noted that the limitation "based on the determining that the first uplink grant is for the new transmission, and based on the determining that the first uplink grant is the dynamic uplink grant with the first RNTI, performing uplink transmission according to the received first uplink grant for the HARQ process" would raise new matter issues since nowhere does the specification clearly disclose, the above-mentioned limitation. 
Instead, the specification describes at best, “... as a result of the checking, if it is for new transmission (i.e. the NDI of the HARQ process is different from the last one), the UE considers the UL grant as a valid UL grant, and constructs a MAC PDU and transmits it to the eNB using the received UL grant if there is data available for transmission” (See, ¶0102 of Applicant’s published application) and “after receiving a dynamic UL grant, the UE skips UP transmission if a corresponding HARQ buffer is empty” (see, ¶0110 of Applicant’s published application). However, the specification fails to describe, performing uplink transmission based on the first uplink grant being the new transmission and the dynamic uplink grant.  
Even assuming, arguendo, that the above-amended feature does not raise the issue of new matter, it would raise the new issue which requires further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the 103 rejections, Applicant’s arguments filed 04/19/2022 have been fully considered in view of the amendments but are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On pages 7-8 of Remarks, Applicant argued:
As a first distinction, Applicant's review of the cited claims of Kim462 finds that it relates to contention based access, such that it considers the overlapping scenario of receiving contention based access and an uplink grant for SPS transmission. Such teachings of Kim462 are entirely different from that of claim 15. For instance, claim 15 specifically states that its SPS is for a HARO process, such that it requires "determining whether the first uplink grant for the HARO process is ... a semi-persistent scheduling (SPS) uplink grant with a second RNTI." All of the "determining" here is focused on an uplink grant that is for the HARQ process. Kim 462, in contrast, utilizes the SPS in the context of contention based access. This means that even if Kim462 discloses some sort of "determining", such "determining" is necessarily relates to contention based access, and thus, has no bearing of the claimed HARQ process. A HARQ process (claim 15) and contention based access (Kim462) are completely different scenarios. Moreover, the primary Ishii reference does not perform "determining" as to the SPS grant that is for a HARQ process (OA, pg. 4), and Applicant has demonstrated that the contention based access of Kim462 has no relevant features as to the claimed HARQ process. Accordingly, since neither Ishii nor Kim462 disclose the noted determining as to a HARO process, then it is axiomatic that any combined teaching of these references cannot teach such a feature.
In response to Applicant’s argument, Examiner respectfully disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Kim’462 is only applied to cure deficiencies of Ishii for “determining whether the first uplink grant is a semi-persistent scheduling (SPS) uplink grant, ... based on a determination that the first uplink grant is the SPS uplink grant, ignore the received first uplink grant”, not for “the SPS related to the HARQ process” since Ishii already clearly teaches, “the first uplink grant for the HARQ process” [FIGS. 8-9 and 12; ¶0132, receiving an uplink scheduling grant for HARQ process], as stated in the previous office action.     

On page 8 of Remarks, Applicant argued:
As a second distinction, page 4 of the Action indicates that the cited claims ofKim462
teach the noted claim 15 feature of "ignoring the received first uplink grant with the second RNTI related to the SPS." In reply, it is noted that the cited claim 1 of Kim462 does not "ignore" the uplink grant since it specifically states "performing the uplink transmission by using the received uplink grant." This distinction is significant since claim 15 of the instant application ignores the uplink grant, whereas Kim462 uses the uplink grant. Applicant recognizes that claims 9, 14, 16 refer to the scenario where the uplink transmission that is being performed is then stopped based on a certain condition. However, this "stopping" of transmission is not the same as the ignoring of claim 15 of the instant application. For instance, the "stopping" of Kim462 only occurs if the uplink grant is actually used. Since Kim462 uses the uplink grant, it is self-evident that it cannot also "ignore" this same uplink grant.
In response to Applicant’s argument, Examiner respectfully disagrees:
It is noted that Kim’462 discloses, if the sub-frame is allocated by using the SPS resource, discarding the uplink grant (see, claim 9). The term “discarding” of an uplink grant is considered as getting rid of the uplink grant as no longer useful, thus clearly read on the claimed “ignoring” of the uplink grant. 

On pages 8-10 of Remarks, Applicant argued:
As a third distinction, claim 15 recites "based on the determining that the first uplink grant is for the retransmission, and based on the determining that the first uplink grant is the SPS uplink grant with the second RNTI, and based on a HARQ buffer of the HARQ process being empty, ignoring the received first uplink grant with the second RNTI related to the SPS." ...  Applicant further submits that the MPEP supports their position as to the alleged combination of Kim460 and the primary Ishii reference. "A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. MPEP § 2141.02 (citing WL. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (emphasis in original). Here, upon considering Kim460 as a whole, it does not merely disclose the ignoring of a uplink transmission. Instead, Kim460 is specifically directed to the pointed scenario in which a new transmission is ignored. Accordingly, combining this "new transmission ignoring" of Kim460 with the teachings of the primary Ishii reference, would therefore not result in the invention of claim 15 which requires ignoring for a "retransmission."
In response to Applicant’s argument, Examiner respectfully disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Kim’462 is only applied to cure deficiencies of Ishii for “"based on" a buffer being "empty", ignoring the first uplink grant”, not for “the first uplink grant for retransmission” since Ishii already clearly teaches, “the first uplink grant for retransmission” [FIGS. 8-9 and 12; ¶0132, the uplink scheduling grant specified for retransmission], as stated in the previous office action.     

On pages 11-12 of Remarks, Applicant argued:
Applicant submits that the newly offered combination of the teachings of lshii and Kim462 is improper for reasons similar to that which was previously presented. For instance, recall that it is well established that "[i]f [the] proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." MPEP § 2143.01 (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP § 2143.01 (citing In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)). In the present matter, the Office Action relies upon the teachings of Kim462 to modify the system of Ishii, and further indicated that such modification would arrive at the invention recited by claim 15. Recall that Applicant has demonstrated that Kim462 is focused on the overlapping scenario of receiving contention based access and an uplink grant for SPS transmission, and does not teach anything as to an uplink grant for a HARO process. Applicant's review of lshii finds that it does indeed relate to a HARQ transmission scheme. The Action alleges that it would have been obvious to modify (improve) Ishii to include the contention based access scheme of Kim 462. Applicant respectfully disagrees. The principle of operation and intended purpose of lshii is to function using HARQ  processes. The Action seeks to modify this HARQ functionality of Ishii to operate according to the teachings of Kim 462. In other words, the suggested modification is to change Ishii from a system that uses HARQ processes, including retransmissions, to one which functions using contention based transmission (i.e., non-HARQ transmissions) per the teachings ofKim462. Modifying Ishii to function according to the non-HARQ, contention based transmission scheme ofKim462 would change how Ishii operates and would also destroy the intended purpose of Ishii. Consequently, MPEP § 2143.01 compels a finding that the teachings of Ishii and Kim462 are not sufficient to render the claims prima facie obvious.
In response to Applicant’s argument, Examiner respectfully disagrees:
Regarding the combination of Ishii and Kim’462, it is Applicant’s opinion that Modifying Ishii to function according to the non-HARQ, contention based transmission scheme ofKim462 would change how Ishii operates and would also destroy the intended purpose of Ishii. However, the examiner notes that one of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressively suggested in any one or all of the references. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Kim’462 provides motivation for the first uplink grant for retransmission and HARQ process in the system of Ishii to be modified such that the first uplink grant is ignored based on the first uplink grant being SPS uplink grant, as doing so provides the system of Ishii with enhanced capability of with the enhanced capability of minimizing occurrence of signal collision in a wireless communication system, as indicated in the previous office action (it suffices that there is motivation to combine the teachings of Ishii and Kim’462 to arrive at the claimed invention as taught by the recited limitations). Furthermore, there is no reasons to compel a person having an ordinary skill in the art to combine the teachings of the references in the specific manner set forth by Applicant.

Although the cited references of record in combination teach, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relevant to the above-presented claimed features.
Rudolf et al (US Publication No. 2014/0362832) [¶0115-0116].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469